Citation Nr: 1522517	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals, fracture, left wrist, postoperative, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for bursitis, left elbow, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals, sternal and thoracic spine injury, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for status post injury, right ankle, with degenerative joint disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals, fracture, left 5th and 6th ribs, currently rated as noncompensably disabling.

7.  Entitlement to an increased rating for tinea pedis, currently rated as noncompensably disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1988, and from August 1990 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2011; a statement of the case was issued in March 2013; and a substantive appeal was received in May 2013.   

The Veteran's claim of entitlement to service connection for PTSD was previously denied on multiple occasions, with the February 2007 determination being the most recent.  Since this February 2007 determination, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f) (2014).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis. Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for a left knee disability was raised by the Veteran at his August 2014 Board hearing.  This issue has been denied by the Board in February 2009.  The issue of whether new and material evidence has been received to reopen the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for disabilities to the left wrist,
left elbow, sternal and thoracic spine, right ankle, left 5th and 6th ribs, and feet (tinea pedis), as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no medical diagnosis of current chronic PTSD that conforms to DSM-IV.  Other psychiatric disabilities arose years after service and have not been attributed to service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and she fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issues, elicited testimony designed to substantiate the claims, and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby has met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Turning to the evidence of record, outpatient treatment reports reflect that in March 2002, the Veteran sought treatment with a history of severe major depressive disorder without psychotic features (VBMS 6/20/05, p. 3).  He reported that he was depressed and that he was "hurting all over my body."  He was also upset over his cousin's murder one week prior.  He reported that he got easily agitated, saying that with his family problems and bad finances, "I can't live my life like this, I can't do anything, I'm tired of all this."  He reported that the pain medication has not been able to control his discomfort.  There was no mention of any in-service stressors.   

In November 2002, the Veteran reported that his mood was depressed and that he occasionally felt that he could not cope with his problems (VBMS 6/29/11, p. 3).  In December 2003 the Veteran presented with complaints of socioeconomic problems due to unemployment.  He felt depressed and frustrated (VBMS 6/29/11, pgs. 4-5).  A July 2005 treatment report reflects that the Veteran reporting problems initiating sleep and nightmares (VBMS 6/29/11, pgs. 6-9).  He also reported thinking about military experiences such as friends being killed, burying body parts, "hearing military communications" (which was his job).  He reported that bombs blew up in camp and that he was afraid that he would be killed.  He stated that a sergeant freaked out and everybody panicked.  The Veteran reported that he had previous psychiatric treatment for a major depressive disorder, following the murder of his cousin.  The past medical history reflected that during hospitalization, the Veteran endorsed numerous symptoms of PTSD.  The examiner diagnosed the Veteran with PTSD, Major Depressive Disorder, and cannabis abuse.  

A June 2008 outpatient treatment report reflects that the Veteran was examined as part of an overall Interdisciplinary Team assessment for admission into the PTSD program (VBMS 6/29/11, pgs. 12-14).  The Veteran reported a remote history of alcohol abuse with no problematic current use.  He reported that he drank heavily while in the service in the 1990s and received 2 DWIs.  The Veteran was evaluated via a brief interview, the Montreal Cognitive Assessment, Life Stressor Checklist; PTSD Checklist (PCL-S), a learning preference inventory (LS-MPI), and the Burns Depression Checklist.  

The Veteran reported that his primary stressor was a serious bus accident that occurred during the Gulf War.  He stated that he was also in an encampment that sustained a missile attack.  Other life stressors included a natural disaster, a non sexual assault by a family member, and a non sexual assault by a stranger.  

The examiner noted that the stressors and symptom frequency were based primarily on Veteran's self-report; and that documentation of stressors via other sources was not available at the time of this report.  However, the examiner noted that the current reports of stressors were consistent with previous records and assessments. The Veteran's total score on the PCL-S was a 59.  The examiner noted that scores 50 and over have been found to be good predictors PTSD.  The examiner found that, per data and self-report, the Veteran met the reexperiencing, avoidance, and arousal criteria for PTSD.  He reported feelings of helplessness and that his life was in danger.  He reported being wounded and also reported seeing others wounded and killed.
 
Upon examination, the examiner noted that avoidance symptoms appeared to be slightly more intense than arousal and reexperiencing symptoms.  Extreme reexperiencing symptoms included intrusive recollections, nightmares, and flashbacks.  Extreme avoidance symptoms included loss of interest, feeling isolated from other people, avoidance of things/situations that could be stressor reminders, foreshortened sense of future, and emotional numbing.  Extreme arousal symptoms consisted of hypervigilance.  The Veteran's response to a brief depression screen was consistent with a moderate level of depression symptoms.  Symptoms reported as extremely bothersome were discouragement and sleep changes.  He denied problems with feelings of inferiority.  The examiner diagnosed the Veteran with chronic PTSD.  

In July 2010, the Veteran was once again examined as part of an overall Interdisciplinary Team assessment for admission into the PTSD program (VBMS 6/29/11, pgs. 25-27).  He denied a history of alcohol or substance abuse and denied usage of either.  The Veteran was examined via a brief interview, the Cognitive Capacity Screener, Life Stressor Checklist; PTSD Checklist (PCL-S), a learning preference inventory (LS-MPI), and the Burns Depression Checklist.  

This time, the Veteran stated that his primary stressor was a bomb explosion.  He stated that a bomb exploded in his unit, blowing up several people and splattering body parts all over.  Once again, stressors and symptom frequency were based primarily on Veteran's self-report.  Documentation of stressors via other sources was not available at the time of this report.  The examiner noted that reports of stressors were consistent with previous records and assessments.

Upon examination, the Veteran achieved a total score of 54 on the PCL.  The examiner noted that scores 50 and over have been found to be good predictors of the PTSD diagnosis.  Per data and self-report, the Veteran met the re-experiencing, avoidance, and arousal criteria for PTSD.  He endorsed witnessing others being physically injured and dying, thinking his life and others' were in danger, feeling helpless, and responding with horror due to his salient trauma.  Extreme reexperiencing symptoms included intrusive thoughts/memories/images and emotional reaction to triggers.  Extreme avoidance symptoms included avoiding situations/activities/people that reminded of the trauma and loss of interest in previously enjoyable activities.  Extreme arousal symptoms included sleep difficulty and hyperarousal.  The Veteran's response to a brief depression screen was consistent with moderate depression with loss of motivation, appetite changes and concerns about health.  The examiner diagnosed chronic PTSD.   

In August 2010, the Veteran was "put out" of the PTSD program due to nonparticipation; he believes this was due to prejudice (VBMS 6/29/11, pgs. 28-30).  He was diagnosed with PTSD and an adjustment disorder.  He reported anxiety, depressed mood, and PTSD due to health and situational stressors. 

A September 2010 outpatient treatment report reflects that the Veteran underwent an evaluation to enter Veterans Treatment Court in Lonoke County (VBMS 6/29/11, pgs. 36-42).  The Veteran had charges of battery, and probation revocation for prior charges of possession of a controlled substance (cocaine).  The Veteran reported that he had PTSD related to his experiences in the first Gulf War.  He stated that he was attached to a combat hospital which was hit by SCUD missiles.  He also reported being involved in a bus accident in a convoy in which he believed that he would die.  He reported that since that time, he has difficulty dealing with people, "'terrible sleep and depressed mood.  He reported experiencing nightmares about war experiences twice per week.  He reported going into a panic phase (fearful ness and hypervigilance) whenever he heard loud noises.  He stated that he avoided talking to family about wartime experiences, although kept up with current wartime coverage and could watch war movies.  He had trouble with alcohol while in Army including Article 15 for alcohol related charge.  He stated that if you didn't get an Article 15 Disciplinary charge, "you weren't soldiering."  

The Veteran stated that his most significant problem was chronic pain, which made him "feel like [he] could just snap and go off on people."  In the past, this led him to obtain prescription narcotics from multiple providers in and out of the VA.  He was apparently charged with possession of a controlled substance after police learned of his "doctor shopping."  He reported that he was kicked out of PTSD program due to an allegation that he had attempted to buy prescription narcotics from another Veteran.  He also stated that he many of his interpersonal problems were caused by other people's prejudice.  

When the examiner reviewed psychiatric symptoms, the Veteran answered "yes" to all symptoms, but he could not give specifics of when he had panic attacks
("but I know I had them.") or manic episode ("I know I had it but I can't remember.")  The examiner noted that this appeared to be an attempt to convince the examiner that symptoms were severe.  The examiner was skeptical of whether he actually experienced these symptoms.  

In giving his assessment, the examiner noted that the Veteran endorsed symptoms consistent with PTSD and with Depressive disorder.  However, when pressed for details, it did not appear to the examiner that the Veteran had actually had these symptoms.  He answered diffusely positive to most questions about symptoms without much detail.  The examiner noted that it was difficult to assess the severity of his symptoms given the exaggeration of symptomatology.  The examiner noted that much of the Veteran's symptomatology was impacted by his antisocial personality traits and borderline personality traits.  He took little responsibility for his behavior in prior interpersonal conflicts and seemed to blame legal problems on others setting him up.  The examiner diagnosed the Veteran with PTSD, provisional; depressive disorder not otherwise specified; alcohol abuse; and, a personality disorder.

In a September 2010 statement, the Veteran's stressors consisted of burying body part; a bomb exploding in his camp in approximately February 1991 (people were killed); and a Scud attack on his unit (in which a Sergeant in his unit had panic attacks due to the nerve gas).  

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  When asked about most stressful situations he encountered while in the Gulf Wars, the Veteran stated that he was stationed near Dahuron, but was sent into the desert for three to four days.  After being sent into the desert, missiles hit Dahuron where they had
been stationed.  It was unclear if the Veteran was in or near Dahuron when it was hit, or if it got hit while he was off in the desert.  He reported another stressor in which he had to bury body parts of people who had limbs amputated.  Finally, he described a bus accident in which his bus hit a Low-boy trailer that was in front of them.  He reported that the driver had dozed off was killed in this accident.

The Veteran reported that he had sleep difficulties and generally got four to five hours of sleep per night.  He reported that he got up frequently because of nocturia.  He reported that two to three times per week, he had nightmares.  Most recently, he had a nightmare two nights earlier in which his friend's legs got blown off.  She was such a close friend that the Veteran found the dream very upsetting; however, the Veteran could not remember her name.  The examiner re-visited the subject later and the Veteran believed it to Cindy.  

The Veteran reported that he had few hobbies anymore, and that he primarily spent his day watching TV or reading the bible.  He reported that his last drug use was in 2003, and it was marijuana.  When questioned regarding alcohol use, he reported that he had an occasional beer.  The examiner noted that a November 1, 2010 examination report noted recent heavy alcohol use.  The Veteran did not describe any episodes of hypervigilance.  There was no exaggerated startle response, and the Veteran did not describe any avoidance behaviors.

The examiner noted that the Veteran reported some symptoms that would be consistent with PTSD.  However, the full criteria were not met during the examination.  The examiner also noted significant discrepancies in reports throughout the claims file, specifically with regards to stressors.  For example, in 2005 the Veteran's PTSD symptoms were related to the murder of his cousin.  The examiner stated that it was "simply impossible for a diagnosis of posttraumatic stress disorder at this time, giving the discrepancies and lack of meeting criteria in all areas."  She stated that frequency, severity and duration symptoms were not relevant and criteria were not met for a diagnosis at this time.  The examiner found no evidence of-other psychiatric disorders except polysubstance dependence, possibly in early remission and likely Axis II diagnosis.   

Analysis

The Board once again notes that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

Again, the mere fact that a physician or other health professional has accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Indeed, the Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The Board notes that although the outpatient treatment records do contain a diagnosis of PTSD.  None of the diagnoses conform to the DSM-IV.  The only examiner to take into consideration the full criteria necessary for a diagnosis of PTSD (the November 2010 VA examiner), unequivocally stated that the full criteria for a diagnosis of PTSD were not met.  Consequently, service connection is not warranted for PTSD.  

With regard to psychiatric disabilities other than PTSD, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board recognizes that the Veteran appears to have current psychiatric disabilities.  Consequently, the first element of a service connection claim is satisfied.  However, it is the second and third elements of service connection where the Veteran's claim falls short.  

The service treatment records fail to reflect any findings attributed to a psychiatric disability during service.  At his August 2014 Board hearing, the Veteran testified that he was in Desert Storm from December 1990 to June 1991, and that his psychiatric problems began when he came back from Desert Storm (Transcript, p. 28).  He stated that soon after he got back from Desert Storm, he began drinking and becoming a bad soldier.  The Veteran acknowledged that there was a post service stressor (a relative being killed); but that he was feeling symptoms prior to that (Transcript, p. 32).  

The post service treatment records fail to reflect any psychiatric findings until March 2002, at which time the Veteran was depressed due to constant physical pain and the death of his cousin.  There was no indication that his psychiatric symptoms were due to service at that time.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a psychiatric disability until 2010.  Had he been experiencing chronic psychiatric problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1994 he sought service connection for a rib injury, a left wrist injury, a thoracic spine injury, and tinea pedis.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a psychiatric disability at that time very strongly suggests that he was not indeed experiencing psychiatric symptoms in 1994, or if he was then he did not attribute such symptoms to service.    

For the above reasons continuity of symptomatology is not demonstrated here.

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current psychiatric disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the Veteran underwent a VA examination in November 2010.  The examiner noted significant discrepancies in reports throughout the Veteran's claims.  Consequently, she was unable to diagnose any other psychiatric disorders except polysubstance dependence.  

Likewise, the examiner who wrote the September 2010 outpatient treatment report noted "exaggeration of symptomatology."  He acknowledged that the Veteran endorsed symptoms consistent with PTSD and with Depressive disorder.  However, the examiner was not convinced that the Veteran actually experienced the reported symptoms.  The Veteran answered diffusely positive to most questions about symptoms without much detail.  The examiner also noted that the Veteran's symptomatology was impacted by his antisocial personality traits and borderline personality traits.  Consequently, while the September 2010 examiner gave the Veteran a provisional diagnosis of PTSD (that did not conform to DSM-IV), and a depressive disorder, there was no nexus opinion linking it to service.  

The Board finds the opinion of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by a clear rationale.  

The Veteran himself believes that his current psychiatric disabilities are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [describe that issue] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a psychiatric disability, to include PTSD is denied. 


REMAND

Left wrist, left elbow, thoracic spine injury, right ankle, left 5th and 6th ribs, tinea pedis

The Board notes that the most recent VA examination for the Veteran's disabilities occurred more than five years ago (March 2010).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The Board notes that at the August 2014 Board Hearing, the Veteran testified as to symptoms that indicate that the severity of the disabilities has increased.  

For example, with respect to the left wrist, thoracic spine, and right ankle, the Veteran reported flare-ups occurring 1-2 times per week, once per week, and 2-3 times per week respectively (Hearing Transcript pgs. 15, 18, 9).

The Board notes that the March 2010 VA examination does not address flare-ups.  Under the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), examinations for disabilities rated upon limitation of motion should include determinations as to whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups; with these findings expressed in terms of the additional limitation of motion due to these factors, if possible. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011); the Court found examination findings to be inadequate where the examiner did not explicitly report whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  In addition, the Court noted that, when discussing functional loss due to flare-ups, the examiner should provide the detail.  

With respect to the left elbow, the Veteran stated that he wears a brace or a sleeve for it (Hearing Transcript, p.11).  The March 2010 VA examiner stated that the Veteran does not use a brace for it.    

With respect to the Veteran's rib disability, he testified that it prevents him from being able to take deep breaths (Hearing Transcript, p. 7).  However, the March 2010 VA examination report reflects that the Veteran had good excursion on deep breathing and good rib expansion and that there was no limitation on his breathing.  

With regard to tinea pedis, the Veteran testified that he treats it with topical creams and that he cannot work because he does not like to wear shoes (Hearing Transcript, pgs. 3-5).  The March 2010 VA examiner stated that the Veteran was not treating the disability with cream.

Given the apparent increase in severity of the Veteran's disabilities since his most recent VA examinations, the Board finds that new VA examinations are warranted to determine the current severity of his disabilities.  



TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether increased ratings are warranted for the Veteran's service connected disabilities.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of the Veteran's tinea pedis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of the disabilities to his left wrist, left elbow, thoracic spine injury, right ankle, left 5th and 6th ribs.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


